Citation Nr: 1332685	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as hysterical neurosis with tension headaches, also claimed as nervousness, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a disorder characterized by excessive weight gain, to include as secondary to an acquired psychiatric disorder , and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to an acquired psychiatric disorder, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a heart disorder, to include as secondary to an acquired psychiatric disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to December 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2010 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript has been incorporated into the record.   Additional evidence was submitted with a waiver of RO review. 

In November 2010 the Board remanded the issues on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As noted in the November 2010 Board remand, the Board recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  At this time the Board will also recharacterize the issue previously characterized as congestive heart failure to include all heart disorders pursuant to Clemons.   

Also, in the November 2010 Board remand the Board referred the issues of entitlement to service connection for "steroid injections," a prostate disorder, and a right knee disorder which had been raised by the record during the February 2010 Travel Board hearing to the Agency of Original Jurisdiction (AOJ) for appropriate consideration.  The Board notes that, since the November 2010 remand, the AOJ has not considered these issues.  The Board does not have jurisdiction of these issues and they are, once again referred to the AOJ for appropriate action.  

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through February 2012 which were considered by the RO in the most recent April 2012 supplemental statement of the case (SSOC). 

Since the April 2012 SSOC the Veteran submitted additional statements without a waiver of Agency of Original Jurisdiction review; however, these statements are redundant of previously made statements.  Thus, the Veteran is not prejudiced from the Board continuing with the adjudication of his claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence to reopen previously denied claims of entitlement to service connection for an acquired psychiatric disorder and  excessive weight gain as well as the issues of entitlement to service connection for diabetes mellitus and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a March 2005 rating decision, the RO denied the Veteran's claim for service connection for congestive heart failure finding that the Veteran's congestive heart failure was not incurred in or aggravated by the Veteran's military service.  The Veteran did not appeal that decision and it became final.

2.  With regard to the claims for service connection for diabetes mellitus and a heart disorder, the additional evidence received since the March 2005 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the Veteran's claim for service connection for diabetes mellitus and a heart disorder is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


3.  New and material evidence has been received to reopen the claim for service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus and a heart disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

This appeal arises out of the Veteran's claim that his diabetes mellitus and a current heart disorder are related to his military service with the United States Air Force from November 1973 to December 1973.  Specifically, the Veteran contends that he entered military service weighing only 127 pounds and was given steroid shots to make him bigger, resulting in a weight gain of 37 pounds in one month and four days of active service.  This, according to the Veteran resulted in his current diabetes mellitus and heart disorder.   

The Veteran submitted an original claim for service connection for diabetes mellitus, an "enlarged heart," and "congestive heart failure" in June 2004.  In March 2005 the RO denied service connection for diabetes mellitus and congestive heart failure.  The RO noted that the Veteran had current diagnoses of diabetes mellitus and congestive heart failure but denied the claims as there was no evidence that either the Veteran's diabetes mellitus or congestive heart failure began during in his military service or were incurred in during his military service.  The RO also denied service connection for diabetes mellitus because the Veteran did not serve in the Republic of Vietnam and thus, he is not entitled to the presumptions under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Although the RO provided notice of the March 2005 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of March 2005 is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as, while additional VA and private treatment records showing that the Veteran currently suffers from congestive heart failure were received within one year of the March 2005 rating decision, this evidence is duplicative of the evidence in the claims file in March 2005 which also showed that the Veteran suffered from congestive heart failure at that time.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Thereafter, in October 2005, the Veteran requested to reopen his claim for service connection for diabetes mellitus and a heart disorder.  In connection with his claim, the Veteran submitted additional private treatment records showing treatment for chest pain as early as 1998.  Also, the RO obtained recent VA treatment records showing treatment for diabetes mellitus several heart disorders.  By rating decision dated in June 2006 the RO continued the denial of service connection for a diabetes mellitus and congestive heart failure, finding that the Veteran had failed to submit new and material evidence to reopen the claims.  Thereafter, the Veteran perfected an appeal of this decision.   Subsequently, the RO obtained additional VA treatment records.  In particular, an April 2006 treatment note states that the Veteran's diabetes mellitus began two years prior.  Thereafter, the Veteran testified at a Travel Board hearing in February 2010.  Then, in April 2010 the Veteran submitted a statement from his private physician, Dr. J.R.S., indicating that steroid injections during the Veteran's youth could have contributed to congestive heart failure    

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received March 2005 rating decision is new and material.  For the issue of service connection for diabetes mellitus, an April 2006 treatment note states that the Veteran's diabetes mellitus began two years prior; the Board finds that this evidence is new and material because it establishes a date of onset for the Veteran's diabetes mellitus, which was previously not of record.  For the issue of a heart disorder the new evidence includes an April 2010 statement from the Veteran's private physician that states that steroid injections during the Veteran's youth could have contributed to congestive heart failure; the Veteran testified before the Board that he was administered steroid injections during service.  The Board finds that this evidence is new and material because it relates the Veteran's congestive heart failure to possible steroid injections during his military service.  Therefore, the Board concludes that evidence submitted since the March 2005 RO rating decision is new and material, and thus to this extent only, the claims for service connection for diabetes mellitus and congestive heart failure are reopened. 


ORDER

As new and material evidence to reopen the claim for service connection for diabetes mellitus has been received, the appeal to this extent is allowed subject to further action discussed herein below.

As new and material evidence to reopen the claim for service connection for a heart disorder has been received, the appeal to this extent is allowed subject to further action discussed herein below.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Herein above, the Board reopened the Veteran's claims of entitlement to service connection for diabetes mellitus and a heart disorder.  The Veteran testified that these disorders as well as his acquired psychiatric disorder and excessive weight gain are due to his military service, specifically steroid injections during service to assist with weight gain.  As above, an April 2010 statement from Dr. J.R.S. indicates that the Veteran reported in-service steroid shots and that "Steroid injections in his youth could have contributed to his cardiomyopathy that he has had for the past many years during my care."

The Veteran's service treatment records are negative for any indication that he was given steroid injections during his military service.  Significantly, a March 1973 pre-enlistment examination (which is dated approximately eight months prior to the Veteran's November 1973 enlistment) shows that the Veteran weighed 154 pounds at that time.  However, the Board notes that, while the available service treatment records include a March 1973 pre-enlistment examination report and a November 1973 hospitalization report, they are negative for an enlistment or separation examination.  As such, the Veteran's service treatment records appear to be incomplete.  Accordingly, the RO should attempt to obtain any outstanding service treatment records.  

The RO should also confirm through appropriate channels whether the Veteran's contention that he was given steroid injections to assist in weight gain during service is consistent with his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) and any other appropriate source to request any outstanding service treatment records dated from November 1973 to December 1973, to include the Veteran's enlistment and separation examination reports.  

The AMC/RO is reminded that it should continue efforts to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain such records would be futile.  All records and/or responses received should be associated with the claims file. 

If no additional service treatment records are obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the service treatment records, listing alternative sources, and requesting that he furnish any such records in his possession or that he identify the possible location of such records.

2.  Undertake development through appropriate channels to determine whether the Veteran's contention that he was given steroid injections during his military service to assist with weight gain.  All efforts to confirm the allegation should be documented in the claims file.

3.  After completion of the above, the Veteran should then be afforded an appropriate VA examination (if and only if it is conceded that there were in-service steroid injections) to determine the nature, extent and etiology of any of the claimed disorders.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished. After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disorder, excessive weight gain, diabetes mellitus, and/or a heart disorder are causally related to service, to include the steroid injections during service?

The examiner should offer a rationale for any opinion.

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


